

116 S4182 IS: Emergency Support for Nursing Homes and Elder Justice Reform Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4182IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Grassley (for himself, Mr. Daines, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide nursing homes with resources for responding to the COVID–19 public health emergency to protect the health and safety of residents and workers, to reauthorize funding for programs under the Elder Justice Act of 2009, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Emergency Support for Nursing Homes and Elder Justice Reform Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Providing resources for personal protective equipment and testing.Sec. 4. Promoting transparency about COVID–19-related cases and fatalities and staffing levels in long-term care facilities.Sec. 5. Establishing strike teams.Sec. 6. Promoting identification and reporting of potential abuse or neglect in long-term care facilities.Sec. 7. Promoting quality of life of long-term care facility residents through televisitation.Sec. 8. Upgrading nursing home compare and the Five-Star rating system.Sec. 9. Enhancing Federal oversight of nursing homes participating in Medicare or Medicaid.Sec. 10. Continuing funding for programs to prevent and prosecute elder abuse and neglect.Sec. 11. Increasing resources to investigate abuse or neglect and extend services to victims.Sec. 12. Protecting Americans with dementia.Sec. 13. Reducing racial and ethnic disparities in long-term care facilities.Sec. 14. Establishing reciprocity with Drug Enforcement Administration to address improper prescribing of controlled substances.2.DefinitionsIn this Act:(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs.(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Long-term care facilityThe term long-term care facility has the meaning given that term in section 2011(15) of the Social Security Act (42 U.S.C. 1397j(15)).(4)Nursing facilityThe term nursing facility has the meaning given that term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).(5)Participating providerThe term participating provider means a skilled nursing facility or a nursing facility that has been assigned a national provider identifier number by the Secretary and has executed an agreement to participate in the Medicare program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program established under title XIX of such Act (42 U.S.C. 1396 et seq.).(6)SecretaryThe term Secretary means the Secretary of Health and Human Services.(7)Skilled nursing facilityThe term skilled nursing facility has the meaning given that term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)).(8)StateExcept as otherwise provided, the term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(9)Tribal organizationThe term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (10)Other termsEach other term has the meaning given the term for purposes of subtitle B of title XX of the Social Security Act (42 U.S.C. 1397j et seq.). 3.Providing resources for personal protective equipment and testing(a)In generalA portion of any payments received or funds made available on or after July 1, 2020, for responding to the public health or fiscal impacts related to the Coronavirus Disease (COVID–19) under Federal legislation enacted on or after that date which primarily makes appropriations for the coronavirus response and related activities, shall be used for the purposes described in subsection (b), notwithstanding the original purpose for which the amounts were appropriated to make such payments or funds available, or any other provision of law restricting the use of such payments or funds. (b)Purposes describedThe purposes described in this subsection are the following:(1)To establish and maintain a supply of personal protective equipment at a level that is sufficient, as determined by the Centers for Disease Control and Prevention, in collaboration with the Secretary and the Administrator of the Federal Emergency Management Agency, to provide for the safety of—(A)personnel employed by participating providers and long-term care facilities, including licensed assisted living or residential care facilities, during the COVID–19 public health emergency period; and(B)State survey agency personnel who conduct audits or investigations of participating providers and long-term care facilities, including licensed assisted living or residential care facilities, during the COVID–19 public health emergency period.(2)To provide regular COVID–19 testing for personnel and residents of participating providers and long-term care facilities, including licensed assisted living or residential care facilities (at no cost to such personnel and residents), at a level that is sufficient, based on the needs of the locality and its circumstances, as determined by the Director of the Centers for Disease Control and Prevention, in collaboration with the Secretary and the Administrator of the Federal Emergency Management Agency, to provide for the safety of such personnel and residents. A State shall provide such testing during the 90-day period that begins on the date on which the Secretary, after consultation with the Director of the Centers for Disease Control and Prevention, determines the State is able to conduct such testing at such level and notifies the State of the date on which the testing period is to start. (c)Standards and guidanceNot later than 30 days after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention, in collaboration with the Secretary and the Administrator of the Federal Emergency Management Agency, shall issue detailed guidance to States on compliance with the requirements of this section as it relates to participating providers and long-term care facilities, including licensed assisted living or residential care facilities.4.Promoting transparency about COVID–19-related cases and fatalities and staffing levels in long-term care facilities(a)Collection and reporting of staffing data by participating providersThe Secretary shall develop a plan for ensuring that participating providers shall resume compliance with the requirement, under section 1128I(g) of the Social Security Act (42 U.S.C. 1320a–7j(g)), to electronically submit direct care staffing information based on payroll and other auditable data (including measures to ensure that the submitted data includes direct care staffing information for the entire duration of the emergency period).(b)Collection and reporting of data related to COVID–19 by participating providers and long-Term care facilities(1)In general(A)Reporting of COVID–19 cases and fatalities by participating providers and long-term care facilitiesThe Secretary shall ensure that participating providers and long-term care facilities report all suspected and confirmed cases of COVID–19 among personnel and residents of the provider or facility, all COVID–19-related fatalities among personnel and residents of the provider or facility, and all fatalities among personnel and residents of the provider or facility, whether related to COVID–19 or unrelated to COVID–19, for the period beginning on January 1, 2020, to the Secretary. (B)Timing and manner of reportingSuch data shall be reported to the Secretary by participating providers and long-term care facilities in a format and manner that is consistent with any data that the Secretary has directed participating providers to furnish to the Centers for Disease Control and Prevention on or after May 8, 2020, and, beginning on the date that is 15 days after the date of enactment of this Act, shall be collected and reported to the Secretary by participating providers and long-term care facilities on a daily basis.(C)Publication of dataNot later than 15 days after the date of enactment of this Act, the Secretary shall make the data collected under this paragraph publicly available and shall update such data on a daily basis. (2)Collection and reporting of demographic dataThe Secretary shall post the following information with respect to participating providers and long-term care facilities on the official internet website of the Federal Government for Medicare beneficiaries (commonly referred to as the Nursing Home Compare Medicare website) (or a successor website) aggregated by State: (A)The age, gender, race, ethnicity, disability, and preferred language of the residents of participating providers with suspected or confirmed COVID–19 infections.(B)With respect to residents of participating providers and long-term care facilities who died on or after January 1, 2020, the age, gender, race, ethnicity, disability, and preferred language of— (i)all of such residents; and(ii)all of such residents whose deaths are related to COVID–19. (3)ConfidentialityAny information reported under this subsection that is made available to the public shall be made so available in a manner that protects the identity of residents of participating providers and long-term care facilities. 5.Establishing strike teams(a)In generalA portion of any payments received or funds made available on or after July 1, 2020, for responding to the public health or fiscal impacts related to the Coronavirus Disease (COVID–19) under Federal legislation enacted on or after that date which primarily makes appropriations for the coronavirus response and related activities, shall be used to establish and support the operation of statewide or regional strike teams that meet the requirements of subsection (b) to respond to COVID–19-related crises in participating providers, notwithstanding the original purpose for which the amounts were appropriated to make such payments or funds available, or any other provision of law restricting the use of such payments or funds. (b)Strike team requirementsThe requirements of this section with respect to a strike team of a State are the following:(1)Strike teams may include assessment, testing, and clinical teams, and the State shall establish a mission for each such team by written directive, which may include performing medical examinations, conducting COVID–19 testing, and assisting participating providers with the implementation of quarantine, isolation, or disinfection procedures.(2)Each strike team shall be comprised of individuals who have relevant skills, qualifications, and experience to serve as members of 1 or more of the assessment, testing, and clinical teams described in paragraph (1), such as employees of the State or any of its political subdivisions, members of the militia on State activity duty, members of COVID–19 response teams sent to the State by the Secretary, or other individuals designated by the State agency with primary responsibility for promoting resident and employee safety in participating providers.(3)Strike teams and members of such teams shall be subject to the State’s oversight and direction and team members shall receive a State-issued letter of authorization describing—(A)the individual’s designation to serve on 1 or more teams under an emergency proclamation; (B)the mission of the team; (C)the authority of the individual to perform the team mission on the State’s behalf; (D)the individual’s authority to access places, persons, and materials necessary for the team member’s performance of the team’s mission; and(E)the requirement that team members maintain the confidentiality of patient information shared with such individuals by the facility.(4)The State may, at any time, disband any strike team and rescind the letter of authorization for any team member.(5)A team and team member may not use the letter of authorization described in paragraph (3) for any purpose except in connection with the team’s mission of acting in good faith to promote resident and employee safety in participating providers in which COVID–19 is confirmed to be present.(6)The State shall establish protocols and procedures for requesting the assistance of a strike team established under this section and any other procedures deemed necessary for the team’s operation.(7)If a strike team finds consistent quality of care deficiencies with respect to a participating provider and such deficiencies immediately jeopardize the health or safety of residents of the participating provider, the team shall, within 18 hours of making such finding, alert the State survey agency (which may take immediate enforcement action to remove the jeopardy and correct the deficiencies through the remedies specified in section 1819(h)(2)(B)(iii) or 1919(h)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395i–3(h)(2)(B)(iii), 1396r(h)(2)(A)(iii)), the long-term care ombudsman of the State, and the Medicaid fraud control unit of such State). 6.Promoting identification and reporting of potential abuse or neglect in long-term care facilities(a)Use of claims data To identify instances of potential abuse or neglect in facilitiesSection 1128I of the Social Security Act (42 U.S.C. 1320a–7j) is amended by adding at the end the following new subsection:(i)Use of claims data To identify instances of potential abuse or neglect(1)Compilation of codesNot later than 1 year after the date of the enactment of this subsection, the Secretary, in collaboration with the Inspector General of the Department of Health and Human Services, shall—(A)compile a comprehensive list of diagnosis codes that may indicate potential physical or sexual abuse or neglect of the elderly; and(B)develop a plan for reliance on data from claims under titles XVIII and XIX that contain 1 or more of those codes, for the purpose of identifying instances of potential physical or sexual abuse or neglect in facilities receiving reimbursement under such titles.(2)Availability to statesNot later than 2 years after the date of the enactment of this subsection, the Secretary shall make such claims data available to State survey agencies to help verify compliance with Federal and State mandatory reporting laws..(b)Required training on signs and symptoms of potential abuse or neglectSection 1128I of the Social Security Act (42 U.S.C. 1320a–7j), as amended by subsection (a), is amended by adding at the end the following new subsection:(j)Required training on signs and symptom of potential abuse or neglectBeginning not later than 1 year after the date of the enactment of this subsection, a facility shall ensure that any staff of the facility who provide direct care (as defined in section 2011) to residents of the facility receive training on the signs and symptoms of potential abuse or neglect of the elderly..(c)Evaluation and report on protocols To encourage prompt reporting of suspected incidents of potential abuse or neglect(1)Evaluation and implementation of protocolsThe Secretary, in collaboration with the Attorney General, shall evaluate the effectiveness of current protocols and, if warranted, recommend and implement improvements in those protocols, to encourage prompt reporting of suspected incidents of potential abuse or neglect to the appropriate law enforcement officials or adult protective services office, by State and Federal surveyors of Medicare and Medicaid covered entities.(2)ReportNot later than 180 days after the completion of the evaluation under paragraph (1), the Secretary shall submit to Congress a report containing the results of such evaluation, together with recommendations for improvements, including such legislation and administrative action as the Secretary determines appropriate.(d)Issuance of guidance To deter social media abuse in facilities(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)update guidance, and, as necessary, issue new guidance to clarify for State survey and certification agencies the requirements applicable to facilities (as defined in section 483.5 of title 42, Code of Federal Regulations (or any successor regulations)) under part 483 of title 42, Code of Federal Regulations (or any successor regulations), to protect resident privacy and prohibit mental abuse or exploitation, specifically as it relates to exploitative photographs, audio and video recordings, and posting or sharing of such photographs or recordings on social media networks or through multimedia messages; and(B)establish procedures to ensure that violations of the safety and privacy requirements applicable to facilities (as so defined) under part 483 of title 42, Code of Federal Regulations (or any successor regulations), which prohibit misuse of photographs, audio and video recordings, and the inappropriate posting or sharing of such photographs or recordings on social media networks or through multimedia messages, are reported by State survey agencies to law enforcement agencies, adult protective service agencies, and other relevant agencies and that such violations are recorded and tracked in the Automated Survey Processing Environment (ASPEN) and the ASPEN Complaints/Incident Tracking System (ACTS).(2)ClarificationThe guidance issued under paragraph (1) shall clarify that enforcement penalties do not apply to the posting or sharing of such photographs or recordings that occurred solely for the purpose of documenting and promptly reporting, to the appropriate authorities, a case of abuse in a facility.7.Promoting quality of life of long-term care facility residents through televisitation(a)Promoting televisitation for residents(1)In generalSections 1819(c)(3) and 1919(c)(3) of the Social Security Act (42 U.S.C. 1395i–3(c)(3), 1396r(c)(3)) are each amended—(A)in subparagraph (D), by striking and at the end;(B)in subparagraph (E), by striking the period and inserting ; and; and(C)by adding at the end the following new subparagraph: (F)provide for access to telecommunications devices and use of the internet, including assistance from facility staff in the use of such technology, if necessary or requested by the resident or a family member, to support telecommunication, including but not limited to audio, visual, text communication, videoconference, and two-way audio/video options, by residents of such facility with family members and other individuals..(2)Access during COVID–19 public health emergency period(A)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall take steps necessary to ensure that the residents of each participating provider and licensed assisted living or residential care facility have access to telecommunications devices and use of the internet (to the extent practicable), including assistance from facility staff in the use of such technology, if necessary or requested by the resident or a family member, to support telecommunication, including but not limited to audio, visual, text communication, videoconference and two-way audio/video options, by residents of such provider or facility with family members and other individuals.(B)RequirementsIn taking such steps, the Secretary shall address—(i)notification to residents, family members, and other individuals of access to televisitation described in subparagraph (A);(ii)how such a provider or facility will ensure or enable installation and access to a device purchased by, or for the use or benefit of, individual residents; and(iii)operational issues and steps to avoid unnecessary barriers to the timely deployment of such televisitation.(b)FundingA participating provider may use a portion of any emergency funding that the provider receives (prior to and after the date of enactment of this Act) from the Secretary related to the COVID–19 public health emergency period to purchase any technology, including telecommunications devices and internet service, or any other items or services as necessary to implement the televisitation described in the provisions of, and amendments made by, subsection (a), notwithstanding any other provision of law restricting the use of such funding. 8.Upgrading nursing home compare and the Five-Star rating system(a)Comprehensive review of Five-Star quality rating systemSections 1819 and 1919 of the Social Security Act (42 U.S.C. 1395i–3, 1396r) are each amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following new subsection:(j)Comprehensive review and modification of Five-Star quality rating system(1)In generalThe Secretary shall conduct a comprehensive review of the system maintained by the Secretary to measure and publicly report the quality of skilled nursing facilities and nursing facilities (commonly referred to as the Five-Star Quality Rating System).(2)TimingThe Secretary shall conduct such review not later than 1 year after the end of the COVID–19 public health emergency period and shall implement modifications to the Five-Star Quality Rating System (or its successor system) not later than 180 days after the release of the report that is required under paragraph (4).(3)RequirementsThe review of the system under this subsection shall include an evaluation of the relative weight accorded to each of the following:(A)The adequacy of the facility’s procedures for preventing and reporting infection.(B)The adequacy of the facility’s procedures for preventing and reporting incidents of abuse, neglect, mistreatment, or exploitation of residents of the facility.(C)Deficiencies identified in the facility’s most recent standard survey and the extent to which the facility corrected such deficiencies since the date of the most recent survey.(D)The number, type, severity, and outcome of substantiated complaints.(E)The number of adjudicated instances of criminal violations by a facility or the employees of a facility.(F)The number of civil monetary penalties levied against the facility, employees, contractors, and other agents of the facility.(G)Selected quality measures (such as the percentages of long-stay residents who experience pressure ulcers, are physically restrained, experience falls with major injury, or received antipsychotic medication).(H)Whether a facility is connected to an assisted living facility and whether such facilities should be rated separately from facilities that are standalone skilled nursing facilities or nursing facilities.(I)Other items determined appropriate by the Secretary.(4)ReportNot later than 180 days after the completion of the review under paragraph (1), the Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a final report that includes such findings and recommendations as the Secretary considers appropriate based on the review, including recommended actions to be taken to implement the specific recommendations in such report.(5)ConsultationIn conducting such review and implementing modifications of the system, the Secretary shall consult with each of the following:(A)State long-term care ombudsman programs.(B)Adult protective services agencies.(C)Consumer advocacy and other nonprofit organizations whose mission is to promote the health, safety, and well being of older Americans. (D)Provider stakeholder groups.(E)Statewide provider agencies and advocacy groups with relevant expertise.(F)Any other representatives of programs or groups the Secretary determines appropriate.(6)COVID–19 public health emergency periodIn this subsection, the term COVID–19 public health emergency period means the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs..(b)TransparencyThe Secretary shall publicly report data, at least quarterly, regarding each State’s enforcement actions with respect to deficiencies or statutory violations that have been reported to the Centers for Medicare & Medicaid Services, corrective actions, if any, that were recommended to resolve such deficiencies or statutory violations, and the status of implementation of each such recommended corrective action by the participating provider involved.(c)FundingThe Secretary shall transfer to the Centers for Medicare & Medicaid Services Program Management Account, from the Federal Hospital Insurance Trust Fund established under section 1817 of the Social Security Act (42 U.S.C. 1395i) a one-time allocation of $20,000,000, to be used to carry out sections 1819(j) and 1919(j) of the Social Security Act (42 U.S.C. 1395i–3, 1396r) (as added by subsection (a) and subsection (b)). The amount shall be available on the date of the enactment of this Act and shall remain available until expended.9.Enhancing Federal oversight of nursing homes participating in Medicare or Medicaid(a)Identification of facilities included in, or candidates for, the special focus facility programNot later than 60 days after the date of enactment of this Act, the Secretary shall publish the following lists on the official internet website of the Federal Government for Medicare beneficiaries (commonly referred to as the Nursing Home Compare Medicare website) (or a successor website):(1)A list of all participating providers that are included in the special focus facility program conducted under sections 1819(f)(8) and 1919(f)(10) of the Social Security Act (42 U.S.C. 1395i–3(f)(8), 1396r(f)(10)).(2)A list of all participating providers that have been identified as candidates for such program, based on the most recent survey of the facility.(b)Regularly published updatesThe Secretary shall publish periodic updates of the lists published under subsection (a) no less often than once every 30 days.(c)Data collectionTo the extent that the Secretary maintains a system to collect certification deficiencies and licensure violations relating to participating providers (such as the Automated Survey Processing Environment ASPEN or a successor system), the Secretary shall develop methods to separately track reports of confirmed incidents of abuse or neglect in such providers on survey forms through such system.(d)Guidance on the meaning of termsNot later than 18 months after the date of enactment of this Act, the Secretary, after consultation with staff of participating providers and other long-term care facilities that receive provider payments under the Medicare or Medicaid programs, shall issue guidance for such participating providers and other long-term care facilities to clarify the meaning of certain terms, such as suspicious, injuries of unknown source, and mistreatment, when used in the statutory and regulatory requirements for such providers relating to reporting and tracking incidents of abuse, sexual abuse, neglect, mistreatment, or exploitation of residents of such providers by facility staff, including on social media.10.Continuing funding for programs to prevent and prosecute elder abuse and neglect(a)Long-Term care ombudsman program grants and trainingSection 2043 of the Social Security Act (42 U.S.C. 1397m–2) is amended—(1)in subsection (a)(2)—(A)in subparagraph (B), by striking and after the semicolon;(B)in subparagraph (C), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(D)for each of fiscal years 2020 through 2023, $12,000,000.; and(2)in subsection (b)(2), by inserting before the period the following: , and for each of fiscal years 2020 through 2023, $12,000,000.(b)Elder abuse, neglect, and exploitation forensic centersSection 2031(f) of the Social Security Act (42 U.S.C. 1397l(f)) is amended—(1)in paragraph (2), by striking and after the semicolon;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)for each of fiscal years 2020 through 2023, $10,000,000..(c)Elder justice coordinating council(1)MembershipSection 2021(b)(1) of the Social Security Act (42 U.S.C. 1397k(b)(1)) is amended—(A)by redesignating subparagraph (C) as subparagraph (D); and(B)by inserting after subparagraph (B), the following:(C)The Administrator of the Federal Emergency Management Agency..(2)DutiesSection 2021(f)(1) of such Act (42 U.S.C. 1397k(f)(1)) is amended by inserting the Federal Emergency Management Agency, after Justice,.(d)Adult protective services functions and grant programsSection 2042 of the Social Security Act (42 U.S.C. 1397m–1) is amended—(1)in subsection (a)(2), by striking $3,000,000 and all that follows through the period and inserting $5,000,000 for each of fiscal years 2020 through 2023.;(2)in subsection (b)(5), by striking $100,000,000 and all that follows through the period and inserting $120,000,000 for each of fiscal years 2020 through 2023.; and(3)in subsection (c)(6), by striking $25,000,000 and all that follows through the period and inserting $30,000,000 for each of fiscal years 2020 through 2023..(e)Technical amendmentSection 2011(12)(A) of the Social Security Act (42 U.S.C. 1397j(12)(A)) is amended by striking 450b and inserting 5304.11.Increasing resources to investigate abuse or neglect and extend services to victims(a)Funding for adult protective services during the COVID–19 public health emergency(1)In generalA total of $60,000,000 of the amounts appropriated to make payments or funds available on or after July 1, 2020, for responding to the public health or fiscal impacts related to the Coronavirus Disease (COVID–19) under Federal legislation enacted on or after that date which primarily makes appropriations for the coronavirus response and related activities, shall be transferred and made available to the Secretary to make direct payments under this subsection to the agency of each State with primary responsibility for adult protective services and to tribally operated adult protective services agencies, notwithstanding the original purpose for which the amounts were appropriated to make such payments or funds available, or any other provision of law restricting the use of such payments or funds. (2)Payments(A)In generalFrom the funds transferred and made available under paragraph (1), the Secretary shall—(i)reserve 3 percent of such funds for making payments to tribally operated adult protective services agencies in such manner, and based on such information, as the Secretary shall specify; and(ii)make allotments to States from the remainder of such funds (after the application of clause (i)), in the same manner as amounts are allotted to States for fiscal year 2020 under section 2003(b) of the Social Security Act (42 U.S.C. 1397b(b)).(B)Direct paymentsThe Secretary shall make direct payment from the amounts reserved under subparagraph (A) to tribally operated adult protective services agencies and from the amounts allotted under that subparagraph to the agency of each State with primary responsibility for adult protective services.(3)Other requirements(A)No matchNo cash or in-kind matching requirement shall apply to the payments made under this subsection. (B)DeadlineThe Secretary shall make the payments required under this subsection not later than 60 days after the date on which funds are transferred and made available under paragraph (1).(C)Use of fundsEach agency that receives funds from a payment made under this subsection shall use the funds to provide adult protective services during the COVID–19 public health emergency period.(D)ProhibitionNo funds from a payment made under this subsection shall be used to satisfy any requirement of a federally funded program relating to State or local matching funds or in-kind contributions.(4)DefinitionsIn this subsection:(A)Adult protective servicesThe term adult protective services has the meaning given that term in section 2011(2) of the Social Security Act (42 U.S.C. 1397j(2)).(B)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18, United States Code. (C)StateThe term State has the meaning given that term in section 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) for purposes of title XX of such Act.(D)Tribally operated adult protective services agencyThe term tribally operated adult protective services agency means an agency of the recognized governing body of any Indian or Alaska Native Tribe, band, Nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131) whose primary purpose is to protect any vulnerable adult who is the victim of an alleged or substantiated incident of abuse, neglect, or exploitation in Indian Country.(b)Authority for transfers from the crime victims fundSection 1402(d)(3) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(d)(3)) is amended by adding at the end the following:(C)(i)Notwithstanding subparagraph (B), the Director may use not more than 3 percent of the amount to be distributed from the Fund under this paragraph in a particular fiscal year to provide and improve services for victims of elder abuse, neglect, or exploitation by a department or agency of the Federal Government other than the Department of Justice..12.Protecting Americans with dementia(a)Alzheimer’s disease best practices and reporting(1)Addressing Alzheimer’s disease in best practices(A)In generalSection 101(b) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(b)) is amended—(i)by redesignating subparagraphs (A), (B), and (C) of paragraph (2) as clauses (i), (ii), and (iii), respectively, and adjusting the margin accordingly;(ii)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margin accordingly;(iii)by striking Not later than and inserting the following:(1)In generalNot later than;(iv)in paragraph (1)(B), as so redesignated—(I)in clause (ii), by inserting , including witnesses who have Alzheimer’s disease and related dementias after other legal issues; and(II)in clause (iii), by striking elder abuse cases, and inserting elder abuse cases (including victims and witnesses who have Alzheimer’s disease and related dementias),; and(v)by adding at the end the following:(2)Training materials(A)In generalIn creating or compiling replication guides and training materials under paragraph (1)(B), the Elder Justice Coordinator shall consult with the Secretary of Health and Human Services, State, local, and Tribal adult protective services, aging, social, and human services agencies, Federal, State, local, and Tribal law enforcement agencies, and nationally recognized nonprofit associations with relevant expertise, as appropriate.(B)UpdatingThe Elder Justice Coordinator shall—(i)review the best practices identified and replication guides and training materials created or compiled under paragraph (1)(B) to determine if the replication guides or training materials require updating; and(ii)perform any necessary updating of the replication guides or training materials..(B)ApplicabilityThe amendments made by subparagraph (A) shall—(i)take effect on the date of enactment of this Act; and(ii)apply on and after the date that is 1 year after the date of enactment of this Act.(2)Report on outreach(A)In generalSection 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) is amended—(i)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margin accordingly;(ii)by striking a report detailing and inserting the following: “a report—(A)detailing; and(iii)by adding at the end the following:(B)with respect to the report by the Attorney General, including a link to the publicly available best practices identified under subsection (b)(1)(B) and the replication guides and training materials created or compiled under such subsection..(B)ApplicabilityThe amendments made by subparagraph (A) shall apply with respect to the report under section 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) submitted during the second year beginning after the date of enactment of this Act, and each year thereafter.(b)Promoting accountability of court-Appointed guardiansSection 2042(c) of the Social Security Act (42 U.S.C. 1397m–1(c)) is amended—(1)in paragraph (1), by striking paragraph (2)(E) and inserting subparagraphs (E), (F), (G), and (H) of paragraph (2);(2)in paragraph (2)—(A)in the matter preceding subparagraph (A)—(i)by striking Funds and inserting Subject to paragraph (7), funds; and(ii)by striking subparagraph (E) and inserting subparagraphs (E), (F), (G), and (H);(B)in subparagraph (E), by striking or at the end;(C)by redesignating subparagraph (F) as subparagraph (I); and(D)by inserting after subparagraph (E) the following new paragraphs:(F)methods to assess State guardianship statistics such as the creation of State databases to collect information about the number and characteristics of guardianship arrangements, guardians, and individuals subject to guardianship;(G)the use of trained court visitors to improve court administration of guardianship arrangements, including the appointment and oversight of guardians;(H)methods for collecting, storing, and making available to the appropriate individuals, organizations, and entities information on prospective, current, and previously appointed guardians, which may include—(i)contact and identifying information;(ii)information relating to background check investigations;(iii)court decisions regarding petitions for appointment as a guardian, including the rationale for such decisions; and(iv)information relating to the cause for removal of the guardian or termination of the guardianship arrangement; or;(3)in paragraph (4), by striking paragraph (2)(E) and inserting subparagraphs (E), (F), (G), and (H) of paragraph (2);(4)in paragraph (5), by striking paragraph (2)(E) each place it appears and inserting subparagraphs (E), (F), (G), and (H) of paragraph (2); and(5)by adding at the end the following new paragraph:(7)Ensuring demonstration program funding for the highest courts of statesThe Secretary shall ensure that up to 5 percent of the total of any funds made available to carry out this subsection in a fiscal year (beginning with fiscal year 2020) is awarded under grants to the highest courts of States for purposes of conducting demonstration programs described in subparagraphs (E), (F), (G), and (H) of paragraph (2)..13.Reducing racial and ethnic disparities in long-term care facilities(a)Task forceThe Secretary shall establish a task force, to be known as the Ethnic and Racial Disparities in Long-Term Care Facilities Task Force (referred to in this section as the task force), to gather data on racial and ethnic disparities in long-term care facilities and provide recommendations to Federal, State, local, and Tribal policymakers on ways to reduce such disparities.(b)MembershipThe task force shall be composed of the Secretary, the Surgeon General, other Federal, State, and local government officials, and individuals appointed by the Secretary with firsthand knowledge of, or expertise relating to, disparities in access to quality care for residents of long-term care facilities who are members of racial or ethnic minority groups. In appointing such individuals, the Secretary shall ensure the individuals appointed provide ample representation with respect to the demographics of residents and caregivers of such facilities, particularly with respect to residents and caregivers of such facilities who are members of racial or ethnic minority groups.(c)Administration(1)ChairpersonThe Secretary shall serve as the chairperson of the task force. The Surgeon General shall serve as the vice chairperson.(2)StaffThe task force shall have 2 full-time staff members.(3)MeetingsThe task force shall convene at least monthly, with the first meeting to occur within 60 days after the enactment of this Act.(d)Reporting and recommendations(1)Monthly reportsNot later than 45 days after the 1st meeting of the task force, and monthly thereafter, the task force shall submit to Congress and the Federal Emergency Management Agency a report that includes—(A)recommended methodologies for improving Federal data collection on resident outcomes in long-term care facilities with disproportionately high rates of admission of individuals who are members of racial or ethnic minority groups;(B)the identification of long-term care facilities evidencing racial or ethnic disparities in psychotropic drug usage, infection prevention and control deficiencies, hospitalization rates, infectious disease rates, injury rates, abuse rates, neglect rates, fatality rates, and any additional areas, as determined by the task force based on available public health data (or, if no such data are available, on the basis of such other publicly available data or information as the task force may determine);(C)the identification of factors, including Federal and State policies, that have contributed to racial or ethnic health disparities in resident outcomes in long-term care facilities, and actions Congress (and if appropriate, other entities) can take to address these factors; and(D)recommendations for best practices to promote improvements in long-term care facilities evidencing racial or ethnic disparities in psychotropic drug usage, infection prevention and control deficiencies, hospitalization rates, infectious disease rates, injury rates, abuse and neglect rates, fatality rates, or any additional areas determined by the task force. (2)Consultation with indian tribesIn submitting reports and recommendations under this subsection, the task force shall consult with Indian Tribes and Tribal organizations.(3)SunsetThe task force shall terminate on December 31, 2021.14.Establishing reciprocity with Drug Enforcement Administration to address improper prescribing of controlled substances(a)Notification of the attorney general by the Secretary of Health and Human Services in cases of improper prescribing of controlled substances(1)In generalSection 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) is amended by adding at the end the following new paragraph:(10)Notification of attorney general(A)In generalIf the Secretary makes a determination described in subparagraph (B) with respect to improper prescribing of a controlled substance (as defined in section 102(6) of the Controlled Substances Act), the Secretary shall notify the Attorney General in accordance with subparagraph (C).(B)Determination by secretaryA determination described in this subparagraph is a determination by the Secretary under which—(i)the enrollment of a provider of services or supplier under this title is revoked, based in whole or in part on a finding by the Secretary under section 424.535(a)(14) of title 42, Code of Federal Regulations (or any successor regulation), as applied to improper prescribing of controlled substances; or(ii)a provider of services or supplier is placed on the preclusion list as defined under sections 422.2 and 423.100 of such title 42 (or any successor regulation), based in whole or in part on a finding by the Secretary that such provider or supplier has engaged in conduct, in connection with prescribing of controlled substances, that would be considered improper prescribing under such section 424.535(a)(14), if the provider of services or supplier were enrolled under this title.(C)NotificationIf the Secretary revokes an enrollment or makes a preclusion list placement as described in subparagraph (B), the Secretary shall notify the Attorney General of such revocation or placement, no later than 30 days after—(i)the affirmation of such Secretarial action, in response to a request for reconsideration by the provider of services or supplier involved under section 424.545(a) or part 498 of such title 42, as applicable (or any successor regulations); or(ii)absent such a request for reconsideration, expiration of the time period during which such a request may be filed.(D)Subsequent notificationIn the case that a revocation of enrollment or a preclusion list placement as described in subparagraph (B) is reversed under proceedings subsequent to the appropriate notification under subparagraph (C), the Secretary shall inform the Attorney General of such reversal (and as applicable, reinstatement of such enrollment or removal from the preclusion list)..(2)Technical correction to citation for appeals provisionSection 1866(j)(5)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(5)(B)) is amended by striking paragraph (7) and inserting paragraph (9).(b)Revocation of registration under the Controlled Substances ActSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended by adding at the end the following:(h)(1)Upon receipt of a notification from the Secretary under section 1866(j)(10)(C) of the Social Security Act (42 U.S.C. 1395cc(j)(10)(C)) of a determination of the Secretary to revoke an enrollment or make a preclusion list placement, the Attorney General shall revoke the registration granted under section 303 of this Act of the registrant that is the subject of such revocation or placement.(2)After revocation of a registration under paragraph (1), if the Attorney General receives information from the Secretary under section 1866(j)(10)(D) of the Social Security Act (42 U.S.C. 1395cc(j)(10)(D)) that the determination of the Secretary described in paragraph (1) has been reversed, the Attorney General may reverse the revocation of the registration if the Attorney General determines such reversal is appropriate..